213 P.3d 868 (2009)
230 Or. App. 245
Ernest Raymond MARTINEZ, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
A133672.
Court of Appeals of Oregon.
Argued and Submitted July 2, 2009.
Decided August 5, 2009.
Walter J. Ledesma, Woodburn, argued the cause and filed the brief for petitioner.
Michael A. Casper, Assistant Attorney General, argued the cause for respondent. On the brief were Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denise G. Fjordbeck, Attorney-in-Charge, Civil/Administrative Appeals.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
*869 PER CURIAM.
Reversed and remanded. Fleming v. Board of Parole, 225 Or.App. 578, 202 P.3d 209, rev. allowed, 346 Or. 361, 211 P.3d 930 (2009).